Citation Nr: 1432655	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-00 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple strokes, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his multiple strokes developed secondary to his service-connected diabetes mellitus.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Under 38 C.F.R. § 3.310, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).  

In November 2009, a VA examiner determined that the Veteran's strokes were not caused by his diabetes mellitus, based on various medical factors.  Unfortunately, the VA examiner did not provide an opinion as to whether his multiple strokes were aggravated by the diabetes mellitus.  In July 2009, Dr. E.D. opined that the diabetes mellitus contributed to strokes and caused an increased risk of future strokes, but did not provide specific information on the level of aggravation or provide an explanation on how he reached his opinion.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain addendum opinion that addresses the Veteran's contentions in light of his documented medical history.

The Board also notes that the Veteran receives VA treatment through the Shreveport VA Medical Center and the most recent treatment records are dated in June 2009.  Therefore, while on remand, VA treatment records from the Shreveport VA medical center dated from June 2009 to the present should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ/AMC should obtain VA treatment records from the Shreveport VA Medical Center dated from June 2009 to the present.  All attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.   After all records and/or responses received from have been associated with the claims file, the AOJ/AMC should obtain an addendum opinion from a neurologist (M.D.). The claims folder [and any pertinent records in the electronic claims file] must be provided to and reviewed by the examiner in conjunction with the opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

Following a review of the file, the VA medical opinion provider should offer an opinion on the following:

a)  Does the examiner concur with the opinion and underlying rationale provided by the November 2009 examiner who found that the Veteran's strokes were not CAUSED by his service connected diabetes mellitus type II?  In so opining, the examiner should comment on the July 2009 assessment from Dr. E.D. that the Veteran's diabetes "undoubtedly has contributed to his strokes and continues to increase the risk of future strokes."  

b)  Is it at least as likely as not that the Veteran's service-connected diabetes mellitus type II AGGRAVATED any of his multiple strokes?  In so opining, the examiner should comment on the July 2009 assessment from Dr. E.D. that the Veteran's diabetes "undoubtedly has contributed to his strokes and continues to increase the risk of future strokes."  If the examiner finds that any stroke(s) was aggravated by the service-connected diabetes mellitus, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. 

3.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



